WOODROUGH, Circuit Judge
(dissenting).
I am not convinced that the validity of the controverted release of all interest in her father’s estate executed by his only child in this case has been sustained on the right legal principles. The settlement and release was negotiated by the attorney for the executrix in possession of the estate and occupying a fiduciary relationship which precluded dealing with the daughter for her claimed interest in the estate except upon full disclosure to her of what the estate was. He had the knowledge or the means of knowing, and the duty under the law to inform himself, and the daughter had no information or means of finding out except through him. Her proof that she acted in the belief, derived from the attorney acting for the executrix, that the estate was of the value of fifty or sixty thousand dollars, whereas it was more nearly two hundred thousand dollars, put the burden of proving that full disclosure had been made to her in the dealing for the release squarely on the executrix. As the executrix did not offer any testimony to sustain that burden, the finding of the court that “the evidence [meaning plaintiff’s evidence] shows no proof of any fraud, etc.” did not respond to the issue. Without a finding that the executrix had made the disclosure the law required of the fiduciary in the dealing with the daughter, the daughter’s action should not be held to be *604barred by the release. The contention that the misinformation given by the executrix as to the amount and value of the estate was not a material factor in the dealing for the release seems to me contrary to the law requiring disclosure to be made by fiduciaries who claim under contracts negotiated by them with beneficiaries of their trusts.